DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 5/5/2021, in which: claims 1, 9, 13, 15 are amended, claims 8, 12, 14 remain as filed originally and claims 2-7, 10-11, 16-25 withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 12-13, 15 are rejected under 35 U.S.C. 102(a)(l)/(a)(2) as being anticipated by Kerrigan (US 2005/0072376).

Regarding claim 1, Kerrigan discloses a body-worn structure, comprising: a front cover sheet (outer side of element 23), an edge (the outer facing side edge of element 23, as seen in 

Regarding claim 8, Kerrigan discloses wherein the support enclosure (20) is provided with a drawstring (drawstring on element 24B, figure 3), and an extremity of the drawstring is provided with a fixing ring (ball shaped locking element on element 24B drawstring in figure 3, wherein the drawstring extends there through and provides length control by tightening and loosening of the drawstring).

Regarding claim 9, Kerrigan discloses wherein either the first fastening portion (male buckle portion of element 27 or 25) or the first fastening assembly portion (female buckle portion of element 27 or 25) is provided with at least one female buckle (female end of 

Regarding claim 12, Kerrigan discloses wherein the wearer is a pet (fig. 1), when the front cover sheet (outer side of element 23) and the rear cover sheet (inner side of element 23) are in a closed state (buckles attached), the connecting portion (27) is horizontally positioned
between the rear cover sheet (inner side of element 23) and the front cover sheet (outer side of
element 23); the flexible enclosure (20) is a covering body (body of element 20, Figs. 1-4), and when the front cover sheet (outer side of element 23) and the rear cover sheet (inner side of element 23) are in an opened state (buckles not attached), the rear cover sheet (inner side 

Regarding claim 13, Kerrigan discloses wherein the front portion (front thereof) of the covering body (body of element 20, Figs. 1-4) is provided with a through hole (the hole on element 20 allowing for leash/lead attachment) corresponding to the position of a drawstring (drawstring on element 24B, figure 3), and the through hole (the hole on element 20 allowing for leash/lead attachment) is provided with a first waterproof piece and a second waterproof piece (inner and outer portions of element 23 could be waterproof depending on the material chosen); the first waterproof piece (inner and outer portions of element 23 could be waterproof depending on the material chosen) effects a structure on the upper portion (by repelling water) of the second waterproof piece (inner and outer portions of element 23 could be waterproof depending on the material chosen) that overlaps and covers a partial area of the through hole (the hole on element 20 allowing for leash/lead attachment) to form an opening, which is used to achieve the function of preventing rain water from seeping in the through hole (the hole on element 20 allowing for leash/lead attachment).

Regarding claim 15, Kerrigan discloses wherein the third joining edge (Velcro element 33, [0035] pet coat 29 can be attached to any preexisting harness) and the first joining edge (the portion of the harness that the third joining edge is attached to) is partially joined, and an unjoined area forms a containing port (the area between the enclosure and the pet); when the .

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the outer facing side edge and inward facing side edge being side by side in a parallel position, the connecting portion being a hinge member disposed between the front cover sheet and the rear cover sheet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642           

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644